Exhibit 10.2

 

 

SECOND AMENDING AGREEMENT

﻿

This Second Amending Agreement is made as of the 31st day of October, 2019
among:

﻿

CENTURY RESORTS ALBERTA INC.

and

CENTURY CASINO ST. ALBERT INC.

and

CENTURY MILE INC.
(collectively, the "Borrowers")

and

BANK OF MONTREAL
(the "Lender")

﻿

WHEREAS the Borrowers and the Lender entered into a third amended and restated
credit agreement dated as of June 30, 2018 (the "Original Credit Agreement")
pursuant to which the Lender agreed to make certain credit facilities available
to the Borrowers, on and subject to the terms and conditions set out therein;

AND WHEREAS the Borrowers and the Lender entered into a first amending agreement
dated as of July 29, 2019 (the "First Amending Agreement", and the Original
Credit Agreement as amended by the First Amending Agreement, collectively, the
"Amended Credit Agreement") pursuant to which the Lender and the Borrowers
agreed to amend the Original Credit Agreement, on and subject to the terms and
conditions set out therein;

AND WHEREAS the parties hereto have agreed to enter into this second amending
agreement to further amend the Amended Credit Agreement as provided for herein
(the Amended Credit Agreement, as amended by this Second Amending Agreement, and
as the same may be further amended, restated, amended and restated, supplemented
or otherwise modified from time to time, the "Credit Agreement");

NOW THEREFORE in consideration of the payment of the sum of ten dollars ($10.00)
by each of the parties hereto to each other, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby covenant and agree with each other as follows:



--------------------------------------------------------------------------------

 

1.



Amendments to Credit Agreement

1.1



The definition of "Credit B Maturity Date" in Section 1.1 of the Amended Credit
Agreement is hereby deleted in its entirety and replaced with the following:

""Credit B Maturity Date" means the earlier of: (i) January 31, 2020; and (ii)
the date the Obligations under this Agreement become due and payable as a result
of the occurrence of an Event of Default that has not been cured or waived by
the Lender."

1.2



The definition of "Credit C Maturity Date" in Section 1.1 of the Amended Credit
Agreement is hereby deleted in its entirety and replaced with the following:

""Credit C Maturity Date" means the earlier of: (i) January 31, 2020; and (ii)
the date the Obligations under this Agreement become due and payable as a result
of the occurrence of an Event of Default that has not been cured or waived by
the Lender."

1.3



The definition of "Credit F Maturity Date" in Section 1.1 of the Amended Credit
Agreement is hereby deleted in its entirety and replaced with the following:

""Credit F Maturity Date" means the earliest to occur of the following dates:
(i) the date on which a demand for payment is made by the Lender in respect of
Credit F; (ii) January 31, 2020; (iii) the Project Construction Completion Date
or, at the option of the Borrowers, the date on which the YEG REC achieves
substantial performance within the meaning under Construction Lien Legislation,
as evidenced by the receipt by the Lender of certificates of substantial
performance (within the meaning of Construction Lien Legislation) in respect of
the YEG REC issued by the Contractors; and (iv) the date on which the
Obligations under this Agreement become due and payable as a result of the
occurrence of an Event of Default that has not been cured or waived by the
Lender."

1.4



The definition of "Term Conversion Date" in Section 1.1 of the Amended Credit
Agreement is hereby deleted in its entirety and replaced with the following:

""Term Conversion Date" means the later of: (i) January 31, 2020; and (ii) the
date upon which all Conditions Precedent in respect of Credit G set forth in
Section 12.4 have been satisfied or waived by the Lender."

2.



Confirmation of Security

2.1



Each of the Borrowers hereby:

(a)



covenants and agrees with and in favour of the Lender to continue to observe,
perform, keep and be liable under and be bound by each covenant, provision,
attornment, license, power, proviso, condition, indemnity, agreement and
stipulation contained in the Credit Agreement and the Credit Documents to be
performed by it and each Borrower hereby confirms and agrees with the Lender to
continue to pay the principal sums with interest and applicable fees thereon and
any and all other amounts owing from time to time at the times and manner set
out in the Credit Agreement and the Credit Documents;



--------------------------------------------------------------------------------

 

(b)



agrees that the Credit Agreement and the Credit Documents shall secure present
and future further Advances made by the Lender to the Borrowers (or either of
them) pursuant to the Credit Agreement and all other Obligations under the
Credit Documents, as they may be amended, supplemented, restated, or replaced
from time to time; and

(c)



confirms that all Credit Documents granted by the Borrowers (or either of them):
(i) continue to mortgage, charge, pledge, assign and grant security interests to
the Lender in and to the legal and beneficial title to all of the present and
future real and personal property of the Borrowers (or either of them), as
security for the payment and performance of the present and future indebtedness,
liabilities and obligations of the Borrowers (and each of them) to the Lender
under the Credit Agreement and the Credit Documents entered into by the
Borrowers (or either of them), and (ii) continue to remain in full force and
effect and each of the Borrowers hereby consents and agrees to the amendments to
the Amended Credit Agreement, as provided for in this Second Amending Agreement.

3.



Certification

3.1



Each of the Borrowers hereby certifies to and in favour of the Lender that:

(a)



each of the representations and warranties made by it in the Credit Agreement
and the other Credit Documents are complete, true and correct in all material
respects on the date of this Second Amending Agreement; and

(b)



no Default or Event of Default has occurred which is continuing.

4.



Conditions Precedent

4.1



At the time of the execution of this Second Amending Agreement, the Lender shall
be provided with or shall have conducted or confirmed the following:

(a)



a duly executed copy of this Second Amending Agreement by the Borrowers, in form
and substance satisfactory to the Lender; and

(b)



no event or circumstance shall have occurred that could reasonably be expected
to have a Material Adverse Effect.

The terms and conditions of this Section 4 are inserted for the sole benefit of
the Lender and may be waived by the Lender in whole or in part without terms and
conditions.

5.



Miscellaneous

5.1



All capitalized terms used but not otherwise defined herein shall have the
meanings respectively ascribed thereto in the Amended Credit Agreement.

5.2



This Second Amending Agreement may be executed in any number of counterparts,
each of which when executed and delivered shall be deemed to be an original, and
such counterparts together shall constitute one and the same Second Amending
Agreement.  For the purposes of this Section 5.2, the delivery of a facsimile
copy or .pdf formatted copy of



--------------------------------------------------------------------------------

 

an executed counterpart of this Second Amending Agreement shall be deemed to be
valid execution and delivery of this Second Amending Agreement, but the party
delivering a facsimile copy or .pdf formatted copy shall deliver an original
copy of this Second Amending Agreement as soon as possible after delivering the
facsimile copy or .pdf formatted copy.

5.3



This Second Amending Agreement shall be governed by and construed in accordance
with the laws of the Province of Alberta and the laws of Canada applicable in
Alberta.  Each party to this Second Amending Agreement hereby irrevocably and
unconditionally attorns to the non-exclusive jurisdiction of the courts of
Alberta and all courts competent to hear appeals therefrom.

5.4



This Second Amending Agreement shall enure to the benefit of and be binding upon
each of the parties hereto and their respective successors and assigns.

5.5



The provisions of the Amended Credit Agreement, as amended by the provisions of
this Second Amending Agreement, are hereby ratified, confirmed and approved.

﻿

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

﻿

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the parties hereto have executed this First Amending
Agreement as of the day and year first written above.

﻿

﻿

 

 

﻿

BANK OF MONTREAL,

﻿

as Lender

﻿

 

 

﻿

Per:

/s/ Nicole Campbell

﻿

Name:

Nicole Campbell

﻿

Title:

Managing Director

﻿

 

 

﻿

CENTURY RESORTS ALBERTA INC.,

﻿

as Borrower

﻿

 

 

﻿

Per:

/s/ Margaret Stapleton

﻿

Name:

Margaret Stapleton

﻿

Title:

Director

﻿

 

 

﻿

CENTURY CASINO ST. ALBERT INC.,

﻿

as Borrower

﻿

 

 

﻿

Per:

/s/ Margaret Stapleton

﻿

Name:

Margaret Stapleton

﻿

Title:

Director

﻿

 

 

﻿

CENTURY MILE INC.,

﻿

as Borrower

﻿

 

 

﻿

Per:

/s/ Margaret Stapleton

﻿

Name:

Margaret Stapleton

﻿

Title:

Director





--------------------------------------------------------------------------------

 

Acknowledged and agreed to by each of the Guarantors this 31st day of October,
2019:

﻿

 

 

﻿

CENTURY CASINOS, INC.,

﻿

as Guarantor

﻿

 

 

﻿

Per:

/s/ Margaret Stapleton

﻿

Name:

Margaret Stapleton

﻿

Title:

Chief Financial Officer

﻿

 

 

﻿

CENTURY RESORTS MANAGEMENT GMBH,

﻿

as Guarantor

﻿

 

 

﻿

Per:

/s/ Andreas Terler

﻿

Name:

Andreas Terler

﻿

Title:

Managing Director

﻿

 

 

﻿

CENTURY RESORTS INTERNATIONAL LTD.

﻿

as Guarantor

﻿

 

 

﻿

Per:

/s/ Andreas Terler

﻿

Name:

Andreas Terler

﻿

Title:

Director

﻿



--------------------------------------------------------------------------------